


EXHIBIT 10.95
EMPLOYMENT AGREEMENT
This Employment Agreement (the “Agreement”) is made as of this 11th day of March
, 2014, by and between NewLink Genetics Corporation (the “Company”), and Brian
Wiley (“Executive”) (collectively, the “Parties”).
Whereas, the Company wishes to continue to employ Executive and to assure itself
of the continued services of Executive on the terms set forth herein;
Whereas, Executive wishes to be so employed under the terms set forth herein;
and
Whereas, the Parties intend that this Agreement shall supersede and replace any
similar agreements that presently exist or may have previously existed between
the Parties regarding the terms of Executive’s employment with the Company.
AGREEMENT
Now, Therefore, in consideration of the mutual promises and covenants contained
herein, it is hereby agreed by and between the Parties hereto as follows:
1.Employment. The Company will continue to employ Executive and Executive shall
continue to serve the Company in the capacity of Vice President of Business
Development (“ VP of BD ”).


2.At-Will Employment. It is understood and agreed by the Company and Executive
that this Agreement does not contain any promise or representation concerning
the duration of Executive’s employment with the Company. Executive specifically
acknowledges that his employment with the Company is at-will and may be altered
or terminated by either Executive or the Company at any time, with or without
cause and/or with or without notice. The nature, terms or conditions of
Executive’s employment with the Company cannot be changed by any oral
representation, custom, habit or practice, or any other writing. In addition,
that the rate of salary, any bonuses, paid time off, other compensation, or
vesting schedules are stated in units of years or months or weeks does not alter
the at-will nature of the employment, and does not mean and should not be
interpreted to mean that Executive is guaranteed employment to the end of any
period of time or for any period of time. In the event of conflict between this
disclaimer and any other statement, oral or written, present or future,
concerning terms and conditions of employment, the at-will relationship
confirmed by this disclaimer shall control. This at-will status cannot be
altered except in a writing signed by Executive and approved by the Board of
Directors of the Company (the “Board of Directors”).


3.Duties. Executive shall continue to render exclusive, full-time services to
the Company. Executive shall report to Chief Executive Officer. Subject to the
terms of this Agreement, Executive’s responsibilities, working conditions and
duties may be changed, added to or eliminated during his employment at the sole
discretion of the Chief Executive Officer. During Executive’s employment with
the Company he shall devote his best efforts and his full business time, skill
and attention to the performance of his duties on behalf of the Company.


4.Policies and Procedures. Executive agrees that he is subject to and will
comply with the policies and procedures of the Company, as such policies and
procedures may be modified, added to or eliminated from time to time at the sole
discretion of the Company, except to the extent any such policy or procedure
specifically conflicts with the express terms of this Agreement. Executive
further agrees and




--------------------------------------------------------------------------------




acknowledges that any written or oral policies and procedures of the Company do
not constitute contracts between the Company and Executive.


5.Base Salary. For all services rendered and to be rendered hereunder, the
Company agrees to pay to the Executive, and the Executive agrees to accept a
salary of $262,500 per annum (“Base Salary”) which will be paid periodically in
accordance with normal Company payroll practices and shall be subject to such
deductions or withholdings as the Company is required to make pursuant to law,
or by further agreement with the Executive. Executive’s salary shall be subject
to annual review and adjustment by the Board of Directors.


6.Stock Options. Executive was previously granted options to purchase 231,000
shares of Company common stock. Except as expressly modified by this Agreement,
the vesting schedule and all other terms, conditions and limitations of the
options will be governed by the Company’s 2000 and/or 2009 Equity Incentive
Plans (the “Plans”) and in the stock option grant notices and stock option
agreements approved by the Board and entered into by Executive.


7.Bonus. Executive may be eligible to receive an annual performance bonus of up
to 30% of his Base Salary subject to employment taxes, withholding and
deductions (“Bonus”) based upon Executive's achievements of certain milestones
and performance objectives established by the Company (“Variable Incentive Bonus
Plan”). Except as expressly provided otherwise herein, Executive must remain
employed with the Company throughout the applicable bonus year in order to be
eligible for any Bonus. The Board of Directors or the Compensation Committee, in
its sole discretion, shall determine the extent to which Executive has achieved
the performance targets upon which Executive's Bonus is based, and the amount of
Bonus to be paid to Executive, if any. Bonuses are not earned until they are
approved in writing by the Board of Directors or Compensation Committee.


8.Other Benefits. While employed by the Company as provided herein:


(a)Executive Benefits. The Executive shall be entitled to all benefits to which
other executive officers of the Company are entitled, on terms comparable
thereto, including, without limitation, participation in pension and profit
sharing plans, 401(k) plan, group insurance policies and plans, medical, health,
vision, and disability insurance policies and plans, and the like, which may be
maintained by the Company for the benefit of its executives. The Company
reserves the right to alter and amend the benefits received by Executive from
time to time at the Company’s discretion.


(b)Expense Reimbursement. The Executive shall receive, against presentation of
proper receipts and vouchers, reimbursement for direct and reasonable
out-of-pocket expenses incurred by him in connection with the performance of his
duties hereunder, according to the policies of the Company.


(c)Vacation. Executive will be entitled to twenty ( 20 ) vacation days, which
will accrue in monthly increments.


9.Confidential Information, Rights and Duties.


(a)Proprietary Information. Executive reaffirms and agrees to execute and abide
by the Company’s Proprietary Information and Inventions Agreement (the
“Proprietary Information Agreement”), attached hereto as Exhibit A.






--------------------------------------------------------------------------------




(b)Exclusive Property. Executive agrees that all Company-related business
procured by the Executive, and all Company-related business opportunities and
plans made known to Executive while employed by the Company, are and shall
remain the permanent and exclusive property of the Company.


(c)Non-Competition and Non-Solicitation. Executive agrees that for a period of
one year following his last day of employment with the Company, he shall
continue to comply with the non-competition and non-solicitation obligations set
forth in the Proprietary Information Agreement.


10.Termination. Executive and the Company each acknowledge that either party has
the right to terminate Executive’s employment with the Company at any time for
any reason whatsoever, with or with out cause or advance notice pursuant to the
following:


(a)    Termination by Death or Disability. Subject to applicable state or
federal law, in the event that Executive shall die during his employment
hereunder or become permanently disabled, as evidenced by notice to the Company
and Executive’s inability to carry out his job responsibilities for a continuous
period of more than six months, Executive’s employment and the Company’s
obligation to make payments hereunder shall terminate on the date of his death,
or the date upon which, in the sole determination of the Board of Directors,
Executive has become permanently disabled. Vesting of all options shall cease on
the date of such termination.
(b)    Voluntary Resignation by Executive. In the event that Executive
voluntarily terminates his employment with the Company, the Company’s obligation
to make payments hereunder shall cease upon such termination, except the Company
shall pay Executive any salary earned but unpaid prior to termination, any
benefits accrued prior to termination, all accrued but unused vacation, and any
business expenses that were incurred but not reimbursed as of the date of
termination. Vesting of all options shall cease on the date of such termination.
(c)    Termination for Cause. In the event that Executive is terminated by the
Company for Cause (as defined below), the Company’s obligation to make payments
hereunder shall cease upon the date of receipt by Executive of written notice of
such termination (the “Termination Date”), except the Company shall pay
Executive any salary earned but unpaid prior to the Termination Date, any
benefits accrued prior to termination, all accrued but unused vacation and any
business expenses that were incurred but not reimbursed as of the date of
termination. Vesting of all options shall cease on the Termination Date.
(d)    Termination by the Company without Cause or for Good Reason. In the event
Executive’s employment is terminated without Cause (as defined herein) or due to
death or disability (as provided in Section 10(a)) or Executive resigns for Good
Reason (as defined herein) and upon the execution of a Release by Executive and
written acknowledgment of Executive’s continuing obligations under the
Proprietary Information Agreement, Executive shall be entitled to receive the
equivalent of six (6) months of his Base Salary as in effect immediately prior
to the termination date, payable on the same basis and at the same time as
previously paid and subject to employment tax withholdings and deductions,
commencing on the first regularly scheduled pay date following the Effective
Date of the Release. Provided that Executive is eligible for and timely elects
continuation of his health insurance pursuant to COBRA, for a period of six (6)
months following a termination without Cause, the Company shall also reimburse
Executive for the cost of COBRA premiums to be paid in order for Executive to
maintain medical insurance coverage that is substantially equivalent to that
which Executive received immediately prior to the termination provided, however,
that the Company’s obligation to pay Executive’s COBRA premiums will cease
immediately in the event Executive becomes eligible for group health insurance
during the six (6) month period, and Executive hereby agrees to promptly notify
the Company if he becomes eligible to be covered by group health insurance




--------------------------------------------------------------------------------




in such event (the salary continuation and COBRA reimbursement are collectively
referred to as the “Severance Benefits”).
(e)    Definition of Cause. For purposes of this Agreement, “Cause” means (i)
the Executive’s incompetence or failure or refusal to perform satisfactorily any
duties reasonably required of the Executive by the Company (other than by reason
of Disability); (ii) the Executive’s violation of any law, rule or regulation
(other than traffic violations, misdemeanors or similar offenses) or
cease-and-desist order, court order, judgment, regulatory directive or
agreement; (iii) the commission or omission of or engaging in any act or
practice which constitutes a material breach of the Executive’s fiduciary duty
to the Company, involves personal dishonesty on the part of the Executive or
demonstrates a willful or continuing disregard for the best interests of the
Company; or (iv) the Executive’s engaging in dishonorable or disruptive
behavior, practices or acts which would be reasonably expected to harm or bring
disrepute to the Company, its business or any of its customers, Executives or
vendors.


(f)    Definition of Good Reason. For purposes of this Agreement, “Good Reason”
means that one or more of the following is undertaken without Executive’s
express written consent: (i) a reduction in Executive’s Base Salary, bonus (if
any) or benefits that would substantially diminish the aggregate value of
Executive’s compensation and benefits without Executive’s consent; or (ii) the
assignment to Executive of duties that are substantially and materially
inconsistent with the position held by Executive prior to the Change in Control
and that are not a reasonable advancement of Executive’s position within the
Company.


11.Change In Control Benefits.


(a)Change of Control Termination. If within the thirteen (13) months immediately
following a Change in Control or the one (1) month immediately preceding a
Change in Control: (i) Executive is involuntarily terminated by the Company (or
its successor entity) other than for Cause or (ii) Executive voluntarily
terminates his employment with the Company (or its successor entity) for Good
Reason (either constituting a “Change of Control Termination”), and in each case
Executive signs a Release and written acknowledgment of Executive’s continuing
obligations under the Proprietary Information Agreement, Executive shall be
entitled to the equivalent of twelve (12) months of his Base Salary as in effect
immediately prior to the Change of Control Termination Date, payable on the same
basis and at the same time as previously paid and subject to employment tax
withholdings and deductions, commencing on the first regularly scheduled pay
date following the Effective Date of the Release. Provided that Executive is
eligible for and timely elects continuation of his health insurance pursuant to
COBRA, for a period of twelve (12) months following a Change in Control
Termination, the Company shall also reimburse Executive for the cost of COBRA
premiums to be paid in order for Executive to maintain medical insurance
coverage that is substantially equivalent to that which Executive received
immediately prior to the termination provided, however, that the Company’s
obligation to pay Executive’s COBRA premiums will cease immediately in the event
Executive becomes eligible for group health insurance during the twelve (12)
month period, and Executive hereby agrees to promptly notify the Company if he
becomes eligible to be covered by group health insurance in such event (the
salary continuation and COBRA reimbursement are collectively referred to as the
“Change in Control Severance Benefits”).


In addition, the Company will vest one-hundred percent (100%) of the shares
subject to Executive’s options and such vesting shall occur upon the occurrence
of the Change of Control in the case of a Change of Control Termination
occurring prior to the Change in Control or upon termination in the case of a
Change of Control Termination occurring after the Change of Control. All other
terms and conditions set forth in the options, the Plan, and the applicable
stock option agreements shall remain in full force and effect.




--------------------------------------------------------------------------------






(b)    Definition of Change in Control. For purposes of this Agreement, “Change
of Control” of the Company has the same definition as set forth in the Company’s
2009 Equity Incentive Plan.
12.Code Section 409A Compliance. Because of the uncertainty of the application
of Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”),
to payments pursuant to this Agreement, including, without limitation, payments
pursuant to Sections 11 and 12 hereof, Executive agrees that if any such
payments are subject to the provisions of Section 409A of the Code by reason of
this Agreement, or any part thereof, being considered a “nonqualified deferred
compensation plan” pursuant to Section 409A of the Code, then such payments
shall be made in accordance with, and this Agreement automatically shall be
amended to comply with, Section 409A of the Code, including, without limitation,
any necessary delay of six (6) months applicable to payment of deferred
compensation to a “specified Executive” (as defined in Section 409A(2)(B)(i) of
the Code) upon separation from service. In the event that a six month delay is
required, on the first regularly scheduled pay date following the conclusion of
the delay period the Executive shall receive a lump sum payment in an amount
equal to six (6) months of Executive's Base Salary and thereafter, any remaining
Severance Benefits shall be paid on the same basis and at the same time as
previously paid and subject to employment tax withholdings and deductions.


13.Miscellaneous.


(a)    Taxes. Executive agrees to be responsible for the payment of any taxes
due on any and all compensation, stock option, or benefit provided by the
Company pursuant to this Agreement. Executive agrees to indemnify the Company
and hold the Company harmless from any and all claims or penalties asserted
against the Company for any failure to pay taxes due on any compensation, stock
option, or benefit provided by the Company pursuant to this Agreement. Executive
expressly acknowledges that the Company has not made, nor herein makes, any
representation about the tax consequences of any consideration provided by the
Company to Executive pursuant to this Agreement.
(b)    Modification/Waiver. This Agreement may not be amended, modified,
superseded, canceled, renewed or expanded, or any terms or covenants hereof
waived, except by a writing executed by each of the parties hereto or, in the
case of a waiver, by the party waiving compliance. Failure of any party at any
time or times to require performance of any provision hereof shall in no manner
affect his or its right at a later time to enforce the same. No waiver by a
party of a breach of any term or covenant contained in this Agreement, whether
by conduct or otherwise, in any one or more instances shall be deemed to be or
construed as a further or continuing waiver of agreement contained in the
Agreement.
(c)    Successors and Assigns. This Agreement shall be binding upon and shall
inure to the benefit of any successor or assignee of the business of the
Company. This Agreement shall not be assignable by the Executive.
(d)    Notices. All notices given hereunder shall be given by certified mail,
addressed, or delivered by hand, to the other party at his or its address as set
forth herein, or at any other address hereafter furnished by notice given in
like manner. Executive promptly shall notify Company of any change in
Executive’s address. Each notice shall be dated the date of its mailing or
delivery and shall be deemed given, delivered or completed on such date.
(e)    Governing Law; Personal Jurisdiction and Venue. This Agreement and all
disputes relating to this Agreement shall be governed in all respects by the
laws of the State of Iowa as such laws are applied to agreements between Iowa
residents entered into and performed entirely in Iowa. The Parties




--------------------------------------------------------------------------------




acknowledge that this Agreement constitutes the minimum contacts to establish
personal jurisdiction in Iowa and agree to Iowa court’s exercise of personal
jurisdiction.


(f)    Entire Agreement. This Agreement together with the Exhibits A and B
attached hereto, set forth the entire agreement and understanding of the parties
hereto with regard to the employment of the Executive by the Company and
supersede any and all prior agreements, arrangements and understandings, written
or oral, pertaining to the subject matter hereof. No representation, promise or
inducement relating to the subject matter hereof has been made to a party that
is not embodied in these Agreements, and no party shall be bound by or liable
for any alleged representation, promise or inducement not so set forth.


In Witness Whereof, the parties have each duly executed this Employment
Agreement as of the day and year first above written.
NewLink Genetics Corporation


By:    /s/ Gordon H. Link, Jr.        
Its:    Chief Financial Officer    




Employee


    
/s/ Brian Wiley_________
Print Name:    Brian Wiley_________








        






--------------------------------------------------------------------------------




Exhibit A
Employee Proprietary Information and Inventions Agreement


This Employee Proprietary Information, Inventions, Non-competition, and
Non-solicitation Agreement (this “Agreement”) is made in consideration for my
employment or continued employment by NewLink Genetics Corporation or any of its
subsidiaries (the “Company”), and the compensation now and hereafter paid to me.
I hereby agree as follows:


1    NONDISCLOSURE.


1.1    Recognition of Company’s Rights; Nondisclosure. At all times during my
employment and thereafter, I will hold in strictest confidence and will not
disclose, use, lecture upon or publish any of the Company’s Proprietary
Information (defined below), except as such disclosure, use or publication may
be required in connection with my work for the Company, or unless an officer of
the Company expressly authorizes such in writing. I will obtain Company’s
written approval before publishing or submitting for publication any material
(written, verbal, or otherwise) that relates to my work at Company and/or
incorporates any Proprietary Information. I hereby assign to the Company any
rights I may have or acquire in such Proprietary Information and recognize that
all Proprietary Information shall be the sole property of the Company and its
assigns.


1.2    Proprietary Information. The term “Proprietary Information” shall mean
any and all confidential and/or proprietary knowledge, data or information of
the Company. By way of illustration but not limitation, “Proprietary
Information” includes (a) tangible and intangible information relating to
antibodies and other biological materials, cell lines, samples of assay
components, media and/or cell lines and procedures and formulations for
producing any such assay components, media and/or cell lines, formulations,
products, processes, know-how, designs, formulas, methods, developmental or
experimental work, clinical data, improvements, discoveries, plans for research,
new products, marketing and selling, business plans, budgets and unpublished
financial statements, licenses, prices and costs, suppliers and customers, and
information regarding the skills and compensation of other employees of the
Company; (b) trade secrets, inventions, mask works, ideas, processes, formulas,
source and object codes, data, programs, other works of authorship, know-how,
improvements, discoveries, developments, designs and techniques (hereinafter
collectively referred to as “Inventions”); (c) information regarding plans for
research, development, new products, marketing and selling, business plans,
budgets and unpublished financial statements, licenses, prices and costs,
suppliers and customers; and (d) information regarding the skills and
compensation of other employees of the Company. Notwithstanding the foregoing,
it is understood that, at all such times, I am free to use information which is
generally known in the trade or industry, which is not gained as result of a
breach of this Agreement, and my own, skill, knowledge, know-how and experience
to whatever extent and in whichever way I wish.


1.3    Third Party Information. I understand, in addition, that the Company has
received and in the future will receive from third parties confidential or
proprietary information (“Third Party Information”) subject to a duty on the
Company’s part to maintain the confidentiality of such information and to use it
only for certain limited purposes. During the term of my employment and
thereafter, I will hold Third Party Information in the strictest confidence and
will not disclose to anyone (other than Company personnel who need to know such
information in connection with their work for the Company) or use, except in
connection with my work for the Company, Third Party Information unless
expressly authorized by an officer of the Company in writing.


1.4    No Improper Use of Information of Prior Employers and Others. During my
employment by the Company I will not improperly use or disclose any confidential
information or trade secrets, if any, of any former employer or any other person
to whom I have an obligation of confidentiality, and I will not bring onto the
premises of the Company any unpublished documents or any property belonging to
any former employer or any other person to whom I have an obligation of
confidentiality unless consented to in writing




--------------------------------------------------------------------------------




by that former employer or person. I will use in the performance of my duties
only information which is generally known and used by persons with training and
experience comparable to my own, which is common knowledge in the industry or
otherwise legally in the public domain, or which is otherwise provided or
developed by the Company.


2.    ASSIGNMENT OF INVENTIONS.


2.1    Proprietary Rights. The term “Proprietary Rights” shall mean all trade
secret, patent, copyright, mask work and other intellectual property rights
throughout the world.


2.2    Prior Inventions. Inventions, if any, patented or unpatented, which I
made prior to the commencement of my employment with the Company are excluded
from the scope of this Agreement. To preclude any possible uncertainty, I have
set forth on Exhibit A (Previous Inventions) attached hereto a complete list of
all Inventions that I have, alone or jointly with others, conceived, developed
or reduced to practice or caused to be conceived, developed or reduced to
practice prior to the commencement of my employment with the Company, that I
consider to be my property or the property of third parties and that I wish to
have excluded from the scope of this Agreement (collectively referred to as
“Prior Inventions”). If disclosure of any such Prior Invention would cause me to
violate any prior confidentiality agreement, I understand that I am not to list
such Prior Inventions in Exhibit A but am only to disclose a cursory name for
each such invention, a listing of the party(ies) to whom it belongs and the fact
that full disclosure as to such inventions has not been made for that reason. A
space is provided on Exhibit A for such purpose. If no such disclosure is
attached, I represent that there are no Prior Inventions. If, in the course of
my employment with the Company, I incorporate a Prior Invention into a Company
product, process or machine, the Company is hereby granted and shall have a
nonexclusive, royalty-free, irrevocable, perpetual, worldwide license (with
rights to sublicense through multiple tiers of sublicensees) to make, have made,
modify, use and sell such Prior Invention. Notwithstanding the foregoing, I
agree that I will not incorporate, or permit to be incorporated, Prior
Inventions in any Company Inventions without the Company’s prior written
consent.


2.3    Assignment of Inventions. Subject to Sections 2.4, and 2.6, I hereby
assign and agree to assign in the future (when any such Inventions or
Proprietary Rights are first reduced to practice or first fixed in a tangible
medium, as applicable) to the Company all my right, title and interest in and to
any and all Inventions (and all Proprietary Rights with respect thereto) whether
or not patentable or registrable under copyright or similar statutes, made or
conceived or reduced to practice or learned by me, either alone or jointly with
others, during the period of my employment with the Company. Inventions assigned
to the Company, or to a third party as directed by the Company pursuant to this
Section 2, are hereinafter referred to as “Company Inventions.”


2.4    Nonassignable Inventions. I recognize that, in the event of a
specifically applicable state law, regulation, rule, or public policy (“Specific
Inventions Law”), this Agreement will not be deemed to require assignment of any
invention which qualifies fully for protection under a Specific Inventions Law
by virtue of the fact that any such invention was, for example, developed
entirely on my own time without using the Company’s equipment, supplies,
facilities, or trade secrets and neither related to the Company’s actual or
anticipated business, research or
development, nor resulted from work performed by me for the Company. In the
absence of a Specific Inventions Law, the preceding sentence will not apply.


2.5    Obligation to Keep Company Informed. During the period of my employment
and for six months after the last day of my employment with the Company, I will
promptly disclose to the Company fully and in writing all Inventions authored,
conceived or reduced to practice by me, either alone or jointly with others. In
addition, I will promptly disclose to the Company all patent applications filed
by me or on my behalf within a year after termination of employment. At the time
of each such disclosure, I will advise the Company in writing of any Inventions
that I believe fully qualify for protection under the provisions of a




--------------------------------------------------------------------------------




Specific Inventions Law; and I will at that time provide to the Company in
writing all evidence necessary to substantiate that belief. The Company will
keep in confidence and will not use for any purpose or disclose to third parties
without my consent any confidential information disclosed in writing to the
Company pursuant to this Agreement relating to Inventions that qualify fully for
protection under a Specific Inventions Law. I will preserve the confidentiality
of any Invention that does not fully qualify for protection under a Specific
Inventions Law.


2.6    Government or Third Party. I also agree to assign all my right, title and
interest in and to any particular Company Invention to a third party, including
without limitation the United States, as directed by the Company.


2.7    Works for Hire. I acknowledge that all original works of authorship which
are made by me (solely or jointly with others) within the scope of my employment
at the Company and which are protectable by copyright are “works made for hire,”
pursuant to United States Copyright Act (17 U.S.C., Section 101).


2.8    Enforcement of Proprietary Rights. I will assist the Company in every
proper way to obtain, and from time to time enforce, United States and foreign
Proprietary Rights relating to Company Inventions in any and all countries. To
that end I will execute, verify and deliver such documents and perform such
other acts (including appearances as a witness) as the Company may reasonably
request for use in applying for, obtaining, perfecting, evidencing, sustaining
and enforcing such Proprietary Rights and the assignment thereof. In addition, I
will execute, verify and deliver assignments of such Proprietary Rights to the
Company or its designee. My obligation to assist the Company with respect to
Proprietary Rights relating to such Company Inventions in any and all countries
shall continue beyond the termination of my employment, but the Company shall
compensate me at a reasonable rate after my termination for the time actually
spent by me at the Company’s request on such assistance.


In the event the Company is unable for any reason, after reasonable effort, to
secure my signature on any document needed in connection with the actions
specified in the preceding paragraph, I hereby irrevocably designate and appoint
the Company and its duly authorized officers and agents as my agent and attorney
in fact, which appointment is coupled with an interest, to act for and in my
behalf to execute, verify and file any such documents and to do all other
lawfully permitted acts to further the purposes of the preceding paragraph with
the same legal force and effect as if executed by me. I hereby waive and
quitclaim to the Company any and all claims, of any nature whatsoever, which I
now or may hereafter have for infringement of any Proprietary Rights assigned
hereunder to the Company.


3.    NO CONFLICTS OR SOLICITATION. I acknowledge that during my employment I
will have access to and knowledge of Proprietary Information. To protect the
Company’s Proprietary Information, I agree that during the period of my
employment by the Company I will not, without the Company’s express written
consent, engage in any other employment or business activity directly related to
the business in which the Company is now involved or becomes involved, nor
will I engage in any other activities which conflict with my obligations to the
Company. For the period of my employment by the Company and continuing until one
year after my last day of employment with the Company, I will not (a) directly
or indirectly induce any employee of the Company to terminate or negatively
alter his or her relationship with the Company, (b) solicit the business of any
client or customer of the Company (other than on behalf of the Company) or (c)
induce any supplier, vendor, consultant or independent contractor of the Company
to terminate or negatively alter his, her or its relationship with the Company.
If any restriction set forth in this Section is found by any court of competent
jurisdiction to be unenforceable because it extends for too long a period of
time or over too great a range of activities or in too broad a geographic area,
it shall be interpreted to extend only over the maximum period of time, range of
activities or geographic area as to which it may be enforceable.


4.    COVENANT NOT TO COMPETE. I acknowledge that during my employment I will
have access to and knowledge of Proprietary Information. To protect the
Company’s Proprietary Information, I agree that




--------------------------------------------------------------------------------




during my employment with the Company whether full-time or half-time and for a
period of one year after my last day of employment with the Company, I will not
directly or indirectly engage in (whether as an employee, consultant,
proprietor, partner, director or otherwise), or have any ownership interest in,
or participate in the financing, operation, management or control of, any
person, firm, corporation or business that engages in a “Restricted Business” in
a “Restricted Territory” (as defined below). It is agreed that ownership of (i)
no more than one percent (1%) of the outstanding voting stock of a publicly
traded corporation, or (ii) any stock I presently own shall not constitute a
violation of this provision.


4.1    Reasonable. I agree and acknowledge that the time limitation on the
restrictions in this paragraph, combined with the geographic scope, is
reasonable. I also acknowledge and agree that this paragraph is reasonably
necessary for the protection of Company’s Proprietary Information as defined in
paragraph 1.2 herein, that through my employment I shall receive adequate
consideration for any loss of opportunity associated with the provisions herein,
and that these provisions provide a reasonable way of protecting Company’s
business value which will be imparted to me. If any restriction set forth in
this paragraph 4 is found by any court of competent jurisdiction to be
unenforceable because it extends for too long a period of time or over too great
a range of activities or in too broad a geographic area, it shall be interpreted
to extend only over the maximum period of time, range of activities or
geographic area as to which it may be enforceable.


4.2    As used herein, the terms:


(i)“Restricted Business” shall mean any business engaged in areas similar to
those the Company is pursuing, including but not limited to research,
development and/or commercialization of (1) one or more products for the
treatment of cancer through the use of ex vivo derived cellular cancer vaccines,
immunotherapy vaccines or IDO inhibitors, (2) one or more products directed to
any of the bioterrorism or infectious disease targets that the Company or any
subsidiary (including BioProtection Systems Corporation) is researching or
developing, or is preparing to research or develop, during the term of your
employment by the Company or (3) any other technology that is potentially
competitive with any technology that the Company or any subsidiary is
researching or developing, or is preparing to research or develop, during the
term of your employment by the Company. The term “Restricted Business” includes
an individual or entity that is engaged in or preparing to directly or
indirectly engage in the research, development and/or commercialization of any
of activities set forth in the preceding sentence.


(ii)“Restricted Territory” shall mean any state, county, or locality in the
United States in which the Company conducts business and any other country,
city, state, jurisdiction, or territory in which the Company does business.


5.    RECORDS. I agree to keep and maintain adequate and current records (in the
form of notes, sketches, drawings and in any other form that may be required by
the Company) of all Proprietary Information developed by me and all Company
Inventions made by me during the period of my employment at the Company, which
records shall be available to and remain the sole property of the Company at all
times.


6.    NO CONFLICTING OBLIGATION. I represent that my performance of all the
terms of this Agreement and as an employee of the Company does not and will not
breach any agreement to keep in confidence information acquired by me in
confidence or in trust prior to my employment by the Company. I have not entered
into, and I agree I will not enter into, any agreement either written or oral in
conflict herewith.


7.    RETURN OF COMPANY MATERIALS. When I leave the employ of the Company, I
will deliver to the Company any and all drawings, notes, memoranda,
specifications, devices, formulas, and documents, together with all copies
thereof, and any other material containing or disclosing any Company Inventions,
Third Party Information or Proprietary Information of the Company. I further
agree that any property situated on the Company’s premises and owned by the
Company, including disks and other storage media, filing cabinets or other work
areas, is subject to inspection by Company personnel at any time with or without




--------------------------------------------------------------------------------




notice.


8.    LEGAL AND EQUITABLE REMEDIES. Because my services are personal and unique
and because I may have access to and become acquainted with the Proprietary
Information of the Company, the Company shall have the right to enforce this
Agreement and any of its provisions by injunction, specific performance or other
equitable relief, without bond and without prejudice to any other rights and
remedies that the Company may have for a breach of this Agreement.


9.    NOTICES. Any notices required or permitted hereunder shall be given to the
appropriate party at the address specified below or at such other address as the
party shall specify in writing. Such notice shall be deemed given upon personal
delivery to the appropriate address or if sent by certified or registered mail,
three days after the date of mailing.


10.    NOTIFICATION OF NEW EMPLOYER. In the event that I leave the employ of the
Company, I hereby consent to the notification of my new employer of my rights
and obligations under this Agreement.


11.    GENERAL PROVISIONS.


11.1    Governing Law; Consent to Personal Jurisdiction and Exclusive Forum.
This Agreement will be governed by and construed according to the laws of the
State of Iowa as such laws are applied to agreements entered into and to be
performed entirely within Iowa between Iowa residents. I hereby expressly
understand and consent that my employment is a transaction of business in the
State of Iowa and constitutes the minimum contacts necessary to make me subject
to the personal jurisdiction of the federal courts located in the State of Iowa,
and the state courts located in the County of Story, Iowa, for any lawsuit filed
against me by Company arising from or related to this Agreement. I agree and
acknowledge that any controversy arising out of or relating to this Agreement or
the breach thereof, or any claim or action to enforce this Agreement or portion
thereof, or any controversy or claim requiring interpretation of this Agreement
must be brought in a forum located within the State of Iowa. No such action may
be brought in any forum outside the State of Iowa. Any action brought in
contravention of this paragraph by one party is subject to dismissal at any time
and at any stage of the proceedings by the other, and no action taken by the
other in defending, counter claiming or appealing shall be construed as a waiver
of this right to immediate dismissal. A party bringing an action in
contravention of this paragraph shall be liable to the other party for the
costs, expenses and attorney’s fees incurred in
successfully dismissing the action or successfully transferring the action to
the federal courts located in the State of Iowa, or the state courts located in
the County of Story, Iowa.


11.2    Severability. In case any one or more of the provisions contained in
this Agreement shall, for any reason, be held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect the other provisions of this Agreement, and this Agreement
shall be construed as if such invalid, illegal or unenforceable provision had
never been contained herein. If moreover, any one or more of the provisions
contained in this Agreement shall for any reason be held to be excessively broad
as to duration, geographical scope, activity or subject, it shall be construed
by limiting and reducing it, so as to be enforceable to the extent compatible
with the applicable law as it shall then appear.


11.3    Successors and Assigns. This Agreement will be binding upon my heirs,
executors, administrators and other legal representatives and will be for the
benefit of the Company, its successors, and its assigns.


11.4    Survival. The provisions of this Agreement shall survive the termination
of my employment and the assignment of this Agreement by the Company to any
successor in interest or other assignee.


11.5    Employment. I agree and understand that my employment is at-will which
means I or the company each have the right to terminate my employment at will,
with or without advanced notice and with or without




--------------------------------------------------------------------------------




cause. I further agree and understand that nothing in this Agreement shall
confer any right with respect to continuation of employment by the Company, nor
shall it interfere in any way with my right or the Company’s right to terminate
my employment at any time, with or without cause.


11.6    Waiver. No waiver by the Company of any breach of this Agreement shall
be a waiver of any preceding or succeeding breach. No waiver by the Company of
any right under this Agreement shall be construed as a waiver of any other
right. The Company shall not be required to give notice to enforce strict
adherence to all terms of this Agreement.


11.7    Entire Agreement. The obligations pursuant to Sections 1 through 4 and
Sections 6 and 7 (including all subparts) of this Agreement shall apply to any
time during which I was previously employed, or am in the future employed, by
the Company as a consultant if no other agreement governs nondisclosure and
assignment of inventions during such period. This Agreement is the final,
complete and exclusive agreement of the parties with respect to the subject
matter hereof and supersedes and merges all prior discussions between us. No
modification of or amendment to this Agreement, nor any waiver of any rights
under this Agreement, will be effective unless in writing and signed by the
party to be charged. Any subsequent change or changes in my duties, salary or
compensation will not affect the validity or scope of this Agreement


This Agreement shall be effective as of the first day of my employment with the
Company, namely: , .






--------------------------------------------------------------------------------




EMPLOYEE PROPRIETARY INFORMATION AND INVENTIONS AGREEMENT ACKNOWLEDGEMENT FORM
I acknowledge that I have been given a copy of the Employee Proprietary
Information and Inventions Agreement, that I have read it, and that I understand
its terms and procedures. Furthermore, I agree to abide by it and understand
that if NewLink determines my conduct warrants it, I may be subject to
discipline pursuant to this Policy, up to and including the immediate
termination of my employment.




  
        
Employee’s Signature




                                      
Date






--------------------------------------------------------------------------------






 
Exhibit B
RELEASE
In exchange for the consideration provided to me by this Agreement that I am not
otherwise entitled to receive, I hereby generally and completely release the
Company and its directors, officers, Executives, shareholders, partners, agents,
attorneys, predecessors, successors, parent and subsidiary entities, insurers,
affiliates, and assigns from any and all claims, liabilities and obligations,
both known and unknown, that arise out of or are in any way related to events,
acts, conduct, or omissions related to my employment with the Company or the
termination of that employment, including, but not limited to: (1) all claims
related to my compensation or benefits from the Company, including salary,
bonuses, commissions, vacation pay, expense reimbursements, severance pay,
fringe benefits, stock, stock options, or any other ownership interests in the
Company; (2) all claims for breach of contract, wrongful termination, and breach
of the implied covenant of good faith and fair dealing; (3) all tort claims,
including claims for fraud, defamation, emotional distress, and discharge in
violation of public policy; and (4) all federal, state, and local statutory
claims, including claims for discrimination, harassment, retaliation, attorneys’
fees, or other claims arising under the federal Civil Rights Act of 1964 (as
amended), the federal Americans with Disabilities Act of 1990, the federal Age
Discrimination in Employment Act of 1967 (as amended) (“ADEA”), and the Iowa
state law (as amended). Notwithstanding the foregoing, nothing contained in this
Release is intended to release the Company from any claim arising out of or with
regard to: (i) any payment to be made to me by the Company in connection the
termination of employment as contemplated by the Employment Agreement, or (ii)
any statutory obligation that the Company may have with regard to the
continuation of benefits.
[IF APPLICABLE] ADEA Waiver and Release. I acknowledge that I am knowingly and
voluntarily waiving and releasing any rights I may have under the ADEA, as
amended. I also acknowledge that the consideration given for the waiver and
release in the preceding paragraph hereof is in addition to anything of value to
which I was already entitled. I further acknowledge that I have been advised by
this writing, as required by the ADEA, that: (a) my waiver and release does not
apply to any rights or claims that may arise after the execution date of this
Agreement; (b) I have been advised that I have the right to consult with an
attorney prior to executing this Agreement; (c) I have been given twenty-one
(21) days to consider this Agreement; (d) I have seven (7) days following the
execution of this Agreement by the parties to revoke the Agreement; and (e) this
Agreement will not be effective until the date upon which the revocation period
has expired, which will be the eighth day after this Agreement is executed by
you, provided that the Company has also executed this Agreement by that date
(“Effective Date”). The parties acknowledge and agree that revocation by you of
the ADEA Waiver and Release is not effective to revoke your waiver or release of
any other claims pursuant to this Agreement.




By:         Date:                     










